DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 5, 9, 12 and 19 are objected to because:
Claim 5, line 2, “the arc resistance” lacks antecedent basis.
Claim 5, line 3, “the first arc resistance” and “the second arc resistance” lack antecedent basis.
Claim 9, line 3, “a power contact” should be -the power contact-.
Claim 12, line 2“the arc resistance” lacks antecedent basis.
Claim 12, line 3, “the first arc resistance” and “the second arc resistance” lack antecedent basis.
Claim 19, line 2“the arc resistance” lacks antecedent basis.
Claim 19, line 3, “the first arc resistance” and “the second arc resistance” lack antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 and 11-17 of U.S. Patent No 10998144. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims. In particular, claim 1 of the patent includes, “an electrical circuit, comprising: a pair of terminals adapted to be connected to a set of switchable contact electrodes of a power contact; a plasma ignition detector operatively coupled to the pair of terminals, the plasma ignition detector configured to detect an electrical parameter over the switchable contact electrodes indicative of  formation of plasma between the switchable contact electrodes and output a plasma ignition signal based on the electrical parameter as detected; a plasma burn memory, configured to receive and store the plasma ignition signal; a controller circuit, operatively coupled to the plasma burn memory, configured to: receive from the plasma burn memory the plasma ignition signal; based on receipt of the plasma ignition signal, start a timer; and upon the timer meeting a time requirement, output a plasma extinguish command; a trigger circuit, operatively coupled to the controller circuit, configured to receive the plasma extinguish command and output a trigger signal based on the plasma extinguish command; and a plasma extinguishing circuit, configured to bypass the pair of terminals upon receiving the trigger signal to extinguish plasma between the switchable contact electrodes”, which is equivalent to and the same scope as “an electrical circuit, comprising: a pair of terminals adapted to be connected to a set of switchable contact electrodes of a power contact; a plasma ignition detector operatively coupled to the pair of terminals, the plasma ignition detector configured to detect an electrical parameter over the switchable contact electrodes indicative of formation of plasma between the switchable contact electrodes and output a plasma ignition signal based on the electrical parameter as detected; a controller circuit, operatively coupled to the plasma ignition detector, configured to: determine a change in arc resistance over time; based on the change in arc resistance, adjust a time requirement; and based on the plasma ignition signal, output a plasma extinguish command following completion of the time requirement; a plasma extinguishing circuit, configured to bypass the pair of terminals upon receiving the plasma extinguish command” of claim 2 of the present application. Further, the limitations of claim 3-21 are included in claims 1-7 and 11-17, respectively of U.S. Patent No. 10998144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ostrovsky et al, Baldwin et al, Muench et al, Maurer et al, Springer et al and Neiger et al are example of electrical circuits configured to suppress arcing at electrical contacts, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833